 
EXHIBIT 10 (b10-1)

 
AMENDMENT TO THE
CAPITOL BANCORP LTD.
EMPLOYEE SAVINGS AND STOCK OWNERSHIP PLAN
AMENDMENT NUMBER 56




The Capitol Bancorp Ltd. Employee Savings and Stock Ownership Plan is hereby
amended effective December 10, 2007 adding the following participating employer
at the end of the list contained:


Name of
Employer
 
Type of
Entity
 
State of
Organization
 
Date of
Participation
             
Clemson Holdings, LLC
 
Limited
Liability
Company
 
Michigan
 
12/10/2007







 
 
 
Dated:  December 10, 2007
CAPITOL BANCORP LIMITED
 
 
By:  /s/ Cristin K. Reid                          
                                                          
  Cristin K. Reid
  Corporate President







 
 
 
Dated:  December 10, 2007
CLEMSON HOLDINGS LLC
 
 
By:  /s/ Robert Hogan               
                                                                      
  Robert Hogan
  Manager







 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 10 (b10-2)

 
AMENDMENT TO THE
CAPITOL BANCORP LTD.
EMPLOYEE SAVINGS AND STOCK OWNERSHIP PLAN
AMENDMENT NUMBER 57




The Capitol Bancorp Ltd. Employee Savings and Stock Ownership Plan is hereby
amended effective January 3, 2008 adding the following participating employer at
the end of the list contained:


Name of
Employer
 
Type of
Entity
 
State of
Organization
 
Date of
Participation
             
Adams Dairy Bank
 
Bank
 
Missouri
 
01/03/2008







 
 
 
Dated:  January 3, 2008
CAPITOL BANCORP LIMITED
 
 
By:  /s/ Cristin K. Reid                          
                                                          
  Cristin K. Reid
  Corporate President







 
 
 
Dated:  January 3, 2008
ADAMS DAIRY BANK
 
 
By:  /s/ David C. Chinnery                   
                                                          
  David C. Chinnery
  President & CEO





 
 

--------------------------------------------------------------------------------

 

EXHIBIT 10 (b10-3)

 
AMENDMENT TO THE
CAPITOL BANCORP LTD.
EMPLOYEE SAVINGS AND STOCK OWNERSHIP PLAN
AMENDMENT NUMBER 58




The Capitol Bancorp Ltd. Employee Savings and Stock Ownership Plan is hereby
amended effective February 8, 2008 adding the following participating employer
at the end of the list contained:


Name of
Employer
 
Type of
Entity
 
State of
Organization
 
Date of
Participation
             
Mountain View
Bank of Commerce
 
Bank
 
Colorado
 
2/8/2008







 
 
 
Dated:  February 8, 2008
CAPITOL BANCORP LIMITED
 
 
By:  /s/ Cristin K. Reid                          
                                                          
  Cristin K. Reid
  Corporate President







 
 
 
Dated:  February 8, 2008
MOUNTAIN VIEW BANK OF COMMERCE
 
 
By:  /s/ John Ellison                              
                                                          
  John Ellison
  President and CEO





 
 

--------------------------------------------------------------------------------

 

EXHIBIT 10 (b10-4)

 
AMENDMENT TO THE
CAPITOL BANCORP LTD.
EMPLOYEE SAVINGS AND STOCK OWNERSHIP PLAN
AMENDMENT NUMBER 59




The Capitol Bancorp Ltd. Employee Savings and Stock Ownership Plan is hereby
amended effective April 30, 2008 adding the following participating employer at
the end of the list contained:


Name of
Employer
 
Type of
Entity
 
State of
Organization
 
Date of
Participation
             
Colonia Bank
 
Bank
 
Arizona
 
4/30/2008







 
 
 
Dated:  April 30, 2008
CAPITOL BANCORP LIMITED
 
 
By:  /s/ Cristin K. Reid                          
                                                          
  Cristin K. Reid
  Corporate President







 
 
 
Dated:  April 30, 2008
COLONIA BANK
 
 
By:  /s/ Gil
Jimenez                                                                                           
  Gil Jimenez
  President





 
 

--------------------------------------------------------------------------------

 

EXHIBIT 10 (b10-5)

 
AMENDMENT TO THE
CAPITOL BANCORP LTD.
EMPLOYEE SAVINGS AND STOCK OWNERSHIP PLAN
AMENDMENT NUMBER 60




The Capitol Bancorp Ltd. Employee Savings and Stock Ownership Plan is hereby
amended effective May 15, 2008 adding the following participating employer at
the end of the list contained:


Name of
Employer
 
Type of
Entity
 
State of
Organization
 
Date of
Participation
             
Pisgah Community
Bank
 
Bank
 
North Carolina
 
5/15/2008







 
 
 
Dated:  May 15, 2008
CAPITOL BANCORP LIMITED
 
 
By:  /s/ Cristin K. Reid                          
                                                          
  Cristin K. Reid
  Corporate President







 
 
 
Dated:  May 15, 2008
PISGAH COMMUNITY BANK
 
 
By:  /s/ Ted Durham                              
                                                          
  Ted Durham
  President





 
 

--------------------------------------------------------------------------------

 

EXHIBIT 10 (b10-6)

 
AMENDMENT TO THE
CAPITOL BANCORP LTD.
EMPLOYEE SAVINGS AND STOCK OWNERSHIP PLAN
AMENDMENT NUMBER 61




The Capitol Bancorp Ltd. Employee Savings and Stock Ownership Plan is hereby
amended effective April 23, 2008 adding the following participating employer at
the end of the list contained:


Name of
Employer
 
Type of
Entity
 
State of
Organization
 
Date of
Participation
             
Ft. Myers
Holdings, LLC
 
Limited
Liability
Company
 
Michigan
 
4/23/2008







 
 
 
Dated:  April 23, 2008
CAPITOL BANCORP LIMITED
 
 
By:  /s/ Cristin K. Reid                                      
                                                         
  Cristin K. Reid
  Corporate President







 
 
 
Dated:  April 23, 2008
Ft. Myers Holdings, LLC
 
 
By:  /s/ Len Davenport                         
                                                          
  Len Davenport
  Manager
 
   





 
 

--------------------------------------------------------------------------------

 

EXHIBIT 10 (b10-7)

 
AMENDMENT TO THE
CAPITOL BANCORP LTD.
EMPLOYEE SAVINGS AND STOCK OWNERSHIP PLAN
AMENDMENT NUMBER 62




The Capitol Bancorp Ltd. Employee Savings and Stock Ownership Plan is hereby
amended effective May 18, 2008 adding the following participating employer at
the end of the list contained:


Name of
Employer
 
Type of
Entity
 
State of
Organization
 
Date of
Participation
             
Capitol Capital,
LLC
 
Limited
Liability
Company
 
Michigan
 
5/18/2008







 
 
 
Dated:  May 18, 2008
CAPITOL BANCORP LIMITED
 
 
By:  /s/ Cristin K. Reid                                  
                                                         
  Cristin K. Reid
  Corporate President







 
 
 
Dated:  May 18, 2008
Capitol Capital, LLC
 
 
By:  /s/ Joseph D. Reid                         
                                                       
  Joseph D. Reid
  Capitol Bancorp Ltd.
  (member)
   



 

